DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 05/10/2021 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s amendments, along with examiner’s amendments, have obviated the previous rejections of record under 35 U.S.C. 102 and 35 U.S.C. 103. The allowance of claims 1-4, 6-14, 16-19, and 21-23 is addressed in the Office Action below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bair (Reg. No. 33,356) on 06/02/2021. See attached Interview Summary for details.
The application has been amended as follows: 
Claim 22:
“A baling apparatus comprising:
a housing defining a baling chamber by at least one wall,
a ram comprising a ram wall parallel to the at least one wall, wherein the ram wall is configured to compress material to be baled into the baling chamber; and
a set of baling guides adjacent to the baling chamber, each baling guide in the set of baling guides configured to receive a bale tie, wherein each baling guide in the set of baling guides includes an entrance that extends horizontally through the at least one wall, at least one corner, a wire guide located below a bottom wall of the baling chamber, and an exit that extends horizontally through the at least one wall, wherein the exit is spaced from the entrance[[.]], and
wherein the bale tie entering the baling guide through the at least one wall via the entrance with an entrance force, passes through the at least one corner, the wire guide and the exit of the baling guide by the entrance force for tying at the at least one wall.”

Allowable Subject Matter
Claims 1-4, 6-14, 16-19, and 21-23 are allowed.
Applicant’s amendments filed on 05/10/2021, along with the examiner’s amendments, have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claims 1, 12, and 22 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
Claim 1:
“a ram comprising a ram wall parallel to the at least one wall”
and
“wherein a bale tie entering the baling guide through the at least one wall via the entrance with an entrance force, passes through the first corner, the back portion, the second corner, the bottom portion and the exit of the baling guide by the entrance force for tying at the at least one wall.”
Claim 12:
“…wherein the baling guide includes an entrance that extends horizontally through the front wall, a first corner, a back portion, a second corner, and a bottom portion comprising a wire guide located below a bottom wall of the baling chamber;Serial Number: 16/053,401Examiner: Sarkis Aktavoukian
Filed: August 2, 2018Group Art Unit: 3725Page 4 of 10receiving, by the entrance force, at least a portion of the at least one baling tie from an exit that extends horizontally through the front wall, spaced from the entrance at the front wall”

Claim 22:
“a ram comprising a ram wall parallel to the at least one wall”
and
“wherein the bale tie entering the baling guide through the at least one wall via the entrance with an entrance force, passes through the at least one corner, the wire guide and the exit of the baling guide by the entrance force for tying at the at least one wall.”

The following closest prior arts fall short for the following reasons
Gilman (US 3827350 A) discloses a baling apparatus (figure 5) comprising an at least one wall (38) parallel to a ram wall (64), and baling guides including an entrance, first and second corners, a bottom portion, a back portion, and an exit (figure 13). However, Gilman does not disclose the baling tie passing through the back portion with the same entrance force, because Gilman requires the use of a rod to assist in pulling the baling tie through the back portion (figure 13, element 60). Furthermore, Gilman also does not disclose the entrance and the exit of the baling guide extending horizontally though the at least one wall (38).
Segan et al. (hereinafter Sagen; US 20100071570 A1) discloses a baling apparatus (figures 13a-13b) comprising an at least one wall (figure 2, element 21) parallel to a ram wall (figure 3, element 16), 
Robbins (US 5353698 A) discloses a baling apparatus comprising baling guides (figures 2 and 3). However, Robbins does not disclose the baling guides having a bottom portion, because Robbins’ baling guides are oriented horizontally and not vertically.
Jean-Francois (FR 3029136 A1) discloses a baling apparatus (figure 1) comprising an at least one wall (figure 2, element 230) parallel to a ram wall (220), and baling guides including an entrance, first and second corners, a bottom portion, a back portion, and an exit (figure 2). However, Jean-Francois does not disclose the entrance and exit being at the at least one wall (figure 2, i.e. the entrance and exit are at a vertical wall (251), which is not parallel to the ram). Furthermore, Jean-Francois does not disclose the entrance and exit extending horizontally through the at least one wall.
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as there is not motivation to make the proper modifications to meet the claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725